Citation Nr: 1214660	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  06-28 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to temporary total ratings based on hospital treatment under 38 C.F.R. § 4.29 and for convalescence under 38 C.F.R. § 4.30 for status post myocardial infarction.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from November 1958 to November 1962. 

These matters originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  In July 2010 the Board remanded the issues of whether new and material evidence had been received to reopen a claim of entitlement to service connection for diabetes mellitus; and entitlement to service connection for hearing loss and tinnitus, for additional development.  Subsequently, an October 2011 rating decision granted service connection for hearing loss; thus, that issue is no longer before the Board.  

The issue of entitlement to temporary total ratings, based on hospital treatment under 38 C.F.R. § 4.29 and for convalescence under 38 C.F.R. § 4.30, for status post myocardial infarction are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO most recently denied service connection for diabetes mellitus in a June 2002 rating decision and properly notified the Veteran, who did not file a notice of disagreement. 

2.  Evidence received since the June 2002 rating decision is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim for service connection for diabetes mellitus, and does not raise a reasonable possibility of substantiating the claim. 

2.  Tinnitus did not have its onset during active service or result from disease or injury in service.


CONCLUSIONS OF LAW

1.  New and material evidence not having been received, the claim for entitlement to service connection for diabetes mellitus is not reopened.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2011). 

2.  The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2001); 38 C.F.R. § 3.303(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 ; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial. Kent v. Nicholson, 20 Vet. App. 1 (2006). 

Substantially compliant notice was sent in March 2005 and March 2006 letters, and the claims were readjudicated in November 2011 supplemental statements of the case.  Mayfield, 444 F.3d at 1333. 

Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006). 

VA has obtained service treatment records and Social Security Administration (SSA) records, assisted the appellant in obtaining evidence, afforded the appellant a physical examination, obtained a medical opinion as to the etiology of his tinnitus, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  A VA examination regarding the diabetes mellitus issue is not required because the Veteran has not submitted new and material evidence to reopen the claim for service connection.  See 38 C.F.R. § 3.159(c)(4)(iii).  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time. 

New and Material Evidence

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The Veteran's claim of entitlement to service connection for diabetes mellitus was initially denied in a December 1999 rating action.  It was most recently denied in a June 2002 rating decision which the Veteran did not appeal.  The June 2002 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103. 

The evidence of record at the time of the June 2002 rating decision consisted of the Veteran's service treatment records and VA treatment records, and VA examination reports.  The evidence included the Veteran's statements marking the onset of his diabetes mellitus as 1962, with treatment beginning in 1986.

Evidence relating to the claim for service connection for diabetes mellitus received since the June 2002 rating decision that is new consists of VA and private treatment records, SSA records, and statements from the Veteran.  The evidence added to the record following the June 2002 rating decision does not contain medical evidence showing that the Veteran's current diabetes mellitus is related to service or was manifested within the first postservice year.  The VA treatment records consistently show a history of diabetes mellitus present since approximately the 1980s.  Statements by the Veteran to the effect that his diabetes mellitus began in service are essentially duplicative of his contentions of record in June 2002.

Evidence that is unfavorable to the appellant's case and which supports the previous denial cannot trigger a reopening of the claim. See Villalobos v. Principi, 3 Vet. App. 450, 452 (1992).  Therefore, while these records are new, they are not material within the meaning of 38 C.F.R. § 3.156(a) because they do not relate to an unestablished fact necessary to substantiate the claim and they do not raise a reasonable possibility of substantiating the claim. The record still lacks competent evidence demonstrating that the Veteran's diabetes mellitus is related to his active duty. 

Accordingly, the Board finds that the evidence received subsequent to June 2002 is not new and material and does not serve to reopen the Veteran's claim for service connection for diabetes mellitus.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a). The appeal is denied. 

Service Connection

To establish service connection for a claimed disability, the facts as shown by evidence must demonstrate that a particular disease or injury resulting in current disability was incurred during active service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Generally, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The claims folder includes the Veteran's descriptions of his symptoms of tinnitus.  He reports having intermittent ringing in his ears.  Tinnitus is the type of disorder a lay person is competent to identify.  Jandreau v. Nicholson, 492 F. 3d. 1372, 1377 (Fed. Cir, 2007).  Thus, his descriptions of ringing in his ears are sufficient to establish a current diagnosis of tinnitus.  

The pivotal question is whether the Veteran's tinnitus was incurred in service.  The evidence addressing that question consists of the statements of the Veteran and a VA audiologist's opinion. 

The Veteran's statements as to when his symptoms first appeared are inconsistent.  The service treatment records do not note any complaints or findings of tinnitus.  In a March 2006 written statement, the Veteran reported that during service he worked in the engine room of a Coast Guard cutter; that between 1962 and 1970 the experienced numerous episodes of tinnitus; and that he reported tinnitus to his VA primary care nurse in the 1990s.  However, on the VA audiology examination in October 2011 the Veteran reported the tinnitus started 10-15 years ago.  The examiner stated that it was "less likely as not that there is a potential relationship to service for tinnitus.  Subjective tinnitus onset is reported 40 years post service occurrence."  That examiner further noted that the Veteran's tinnitus was "not a symptom associated with" his service connected hearing loss.  

In assessing the credibility of lay evidence, conflicting statements of the Veteran and bias, may be considered.  Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  The Veteran, when speaking with a VA audiologist in 2011, did not report his tinnitus began in service.  Instead, he indicated that it began 10-15 years ago.  The Veteran was separated from the service in November 1962, which was nearly 49 years before the 2011 examination.  The record also contains the Veteran's report, in 2006, that he had tinnitus during the period from 1962 to 1970.  However, any assertion that he first noticed tinnitus in service or shortly thereafter are not credible; his statements are in conflict.  The Board has concluded the Veteran is not a reliable historian based on his inconsistent statements.  Consequently, his statements as to the onset of his tinnitus are of little probative value.  

The only other evidence addressing whether the Veteran's tinnitus was related to service was in the October 2011 opinion of the VA audiologist who found it was not.  Thus, the preponderance of the evidence is against the claim for service connection for tinnitus.  


ORDER

New and material evidence has not been submitted to reopen a claim of entitlement to service connection for diabetes mellitus. The claim to reopen is denied. 

Service connection for tinnitus is denied.





REMAND

The claims folder contains a notice of disagreement dated in February 2011 that references a September 2010 rating decision that denied the Veteran's claim for temporary total ratings based on hospital treatment under 38 C.F.R. § 4.29 and for convalescence under 38 C.F.R. § 4.30 for status post myocardial infarction.  The Board notes that while the claims folder does not contain a copy of that rating decision, it is shown on Virtual VA.   

When a notice of disagreement is timely filed, the RO must reexamine the claim and determine if additional review or development is warranted.  If no preliminary action is required, or when it is completed, the RO must prepare a statement of the case pursuant to 38 C.F.R. § 19.29, unless the matter is resolved by granting the benefits sought on appeal or the notice of disagreement is withdrawn by the appellant or his or her representative.  38 C.F.R. § 19.26. As of this date, the Veteran has not been issued a statement of the case on this issue.  Accordingly, the Board is required to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case (SOC) specifically regarding the issue of entitlement to temporary total ratings based on hospital treatment under 38 C.F.R. § 4.29 and for convalescence under 38 C.F.R. § 4.30 for status post myocardial infarction.  The RO should also advise the Veteran of the need to timely file a substantive appeal if he desires appellate review of this issue.  Then, only if an appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


